Citation Nr: 0901949	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for alcohol and drug 
abuse secondary to service-connected post-traumatic stress 
disorder disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an exfoliated skin 
disorder (claimed as chloracne).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant (veteran)
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran is a Vietnam combat veteran, with active military 
service from September 1968 to September 1970.  Commendations 
and awards include a Vietnam Service Medal with 1 Bronze 
Service Star and a Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In May 2008 the veteran appeared and testified at an RO 
hearing in Nashville, Tennessee.  The transcript of that 
hearing is included in the record.

The Board notes that the veteran's substantive appeal (Form 
9) included the issue of service connection for condyloma 
accuminate (claimed as venereal warts).  However, this claim, 
which was withdrawn by the veteran in correspondence dated in 
May 2008, prior to certification of the appeal to the Board, 
is no longer on appeal.  38 C.F.R. § 20.204(b)(3).

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  The veteran avows that he has not consumed alcohol or 
used illicit drugs since at least 1994, and competent medical 
evidence instructs that his alcohol and drug dependency 
disorder is in full sustained remission.  

2.  The record contains no evidence of any complaints, 
diagnosis, or treatment for hypertension during active 
military service, and the veteran's current hypertension, 
which was not shown until many years after service, is not 
linked by competent evidence to service.


CONCLUSIONS OF LAW

1.  A claimed current poly-substance dependence disability is 
not demonstrated by the evidence of record.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  

2.  A hypertension disability was not incurred during active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection, drug dependency 

The veteran seeks service connection for alcohol and drug 
abuse, which he says is secondary to his service-connected 
PTSD disorder.  He admits to drinking alcohol since his early 
teens, but maintains that he did not begin to drink on a 
"regular basis" until his entry into basic military 
training.  

An injury or disease will not be deemed to have been incurred 
in line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  
However, service connection for compensation can be had for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a service-connected disability.  See 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
Compensation may be awarded only "where there is clear 
medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  Allen, 237 F. 3d at 1381.  

The veteran filed his claim for service connection in June 
2005.  The evidence reflects a history of alcohol and drug 
abuse; however, there is no lay or medical evidence of 
alcohol or drug use since 2004.  VA medical records dating 
from 2004 are completely devoid of any complaints, diagnosis, 
or treatment for active alcohol or drug abuse.  On the 
contrary, VA treatment records dated in January 2004 advise 
that the veteran "has not had a drink in over 1 year."  A 
psychiatric treatment record dated in December 2004 informs 
that the veteran completed a drug and alcohol abuse treatment 
program in 2002 which helped him achieve sobriety, and noted 
that the veteran had since "apparently functioned quite well 
and very responsibly."  During his December 2004 
consultation the veteran denied using alcohol, marijuana, 
cocaine, Ecstasy, amphetamines, LSD, intravenous drugs, and 
any other drugs.  VA treatment records dated in June 2005 
contain the following remarks:

Substance abuse: denies tobacco, alcohol, 
or drug use for the past 3 years (DOC 
three years ago was crack cocaine).  

VA treatment records dated in October 2005 note that the 
veteran "has remained sober."  VA treatment records dated 
in June 2006 advise of sobriety for the past five years, and 
a psychiatric assessment done by VA in September 2006 yielded 
an axis I diagnosis of "cocaine dependence and alcohol 
dependence, both in full remission."  

In addition to VA treatment records, C&P examinations dating 
from September 2004 uniformly reflect a diagnosis of alcohol 
and cocaine dependence in remission.  Indeed, during his most 
recent C&P examination in 2006 the veteran reported that he 
did not use alcohol or any other substances.  The diagnosis 
was alcohol dependence, in sustained remission, and cocaine 
dependence, in sustained remission.  VA treatment records 
dated in 2008 contain no mention of a substance abuse 
disorder.

In short, the record contains no evidence of a current 
substance abuse disorder; on the contrary, the veteran avows 
that he does not use alcohol or drugs, and treatment 
providers instruct that the veteran has been in "full 
remission" for some five years.  In the absence of any 
evidence of alcohol or illicit drug use since at least 2004, 
the Board finds that even if the veteran's past substance 
dependence was a component of his now service-connected PTSD, 
it is no longer an active component of his documented problem 
list.  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  Service connection for alcohol and drug 
dependency as secondary to a service-connected disability 
must therefore be denied.  38 C.F.R. § 3.310.

Reasonable doubt has been considered but not accorded since, 
as just explained, the evidence is not in equipoise.  
38 C.F.R. § 3.102.  

II. Service connection, hypertension

The veteran also seeks service connection for hypertension, 
and refers to treatment from VA in 2003.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Although not 
otherwise established as incurred in or aggravated by 
service, for veteran's exposed during service to certain 
herbicide agents (including Agent Orange), service connection 
may be granted for one of the diseases listed at 38 C.F.R. § 
3.309(e).  In addition, some chronic diseases, such as 
cardiovascular-renal disease to include hypertension, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service treatment records (STRs) contain no record of any 
diagnosis of or treatment for hypertension during service.  
In fact, the earliest medical evidence of a hypertension 
disorder derives from VA treatment records dated in 2004, 
which inform that the veteran had recently been started on 
hypertension medication.  This significant lapse in time (34 
years) between active military service and the onset of 
symptomatology is highly probative evidence against service 
connection on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (holding that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim).  Moreover, there is no medical evidence of 
hypertension to any degree, let alone to a degree of 10 
percent, in the first post-service year.  38 C.F.R. § 
3.307(a), 3.309(a).  There is also no competent medical 
evidence which suggests a direct link between active military 
service and the veteran's current hypertension.  Accordingly, 
service connection on a direct or presumptive basis for 
hypertension must be denied.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).  Service 
connection for hypertension as secondary to Agent Orange 
exposure is also not warranted since this disorder is not 
listed in the regulations.  See 38 C.F.R. § 3.309(e).

Reasonable doubt has been considered, however, the record 
does not contain an approximate balance of negative and 
positive evidence on the merits for a finding in the 
veteran's favor.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In letters dated in May and August 2005 the veteran was 
apprised of the information and evidence necessary to 
establish his claim for service connection (including as 
secondary to a service-connected disability); of the evidence 
that VA would seek to provide; and of the information and 
evidence that he was expected to provide.  Although he was 
not provided with notice of how VA determines disability 
ratings and effective dates, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  

Regarding the duty to assist, STRs, VA, and private treatment 
records have been obtained and made a part of the record.  In 
addition, the veteran has been accorded multiple psychiatric 
C&P examinations; the reports of which are of record.  

A VA examination was not provided for the hypertension claim.  
Pursuant to the Court's decision in McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the first element to be addressed 
when determining whether a VA examination is required is 
whether there is competent evidence or a current disability.  
The second element to be addressed is whether the evidence 
establishes that the veteran suffered an in-service event, 
injury or disease.  The third element is whether the evidence 
indicates that a disability may be associated with service.  
In this case, there is no indication that the veteran has 
hypertension that may be related to service.  Accordingly, a 
VA examination is not required in this case.  

He also appeared and testified regarding his claims for 
service connection at a local RO hearing.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  The Board is thus satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.

Service connection for alcohol and drug abuse is denied.


REMAND

In addition to the forgoing the veteran seeks service 
connection for a skin disorder, which he says began while in-
service, and which he says has required emergency room 
treatment post-service.  VA medical records do in fact show 
treatment for a skin disorder.  Emergency room treatment 
records dated in October 2001 refer to a "pruritic rash" on 
the veteran's back.  Diagnosis was "contact dermatitis."  
Treatment records dated in April 2002 noted a dry, itchy rash 
in the form of several different patches of raised, scaly 
skin on the arms, legs, and back of around 3 weeks duration.  
Physical examination revealed numerous circular, scaly 
patches of skin on the arms and back, but no raised margins, 
pustules, or vesicles.  Diagnosis was "nummular eczema."  
Treatment records dated in May 2003 inform of "mildly 
pruritic papular eruption of L forearm and antecubital fossa 
. . . some small 1mm hypo-pigmented macules scattered over B 
forearms."  Diagnoses were "eczematous dermatitis v lichen 
nitidus;" and "eczematous dermatitis v ACD lichen nitidus v 
LP."  

Service treatment records also contain evidence of a skin 
disorder.  A skin abnormality was notated on the August 1970 
report of separation examination.  Physician's remarks were 
as follows:  "area over both shoulders and neck of small 1/2 x 
1/2 [illegible] exfoliated areas of skin."  Remarks under the 
"Summary of Defects" portion of the Report of Medical 
Examination are "exfoliated skin disorder, shoulders and 
neck."  Physician's remarks on the August 1970 Report of 
Medical History are as follows:

Has been treated at the dispensary at 
[military location] for a skin disorder 
which has failed to clear.

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

As stated before, an exfoliating skin disorder was noted 
during the veteran's August 1970 separation examination.  The 
record also contains competent medical evidence of a current 
skin disorder.  However, there is insufficient competent 
medical evidence on file to establish a nexus between service 
and the veteran's current skin disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion).  Inasmuch as there is an indication that the 
veteran's current skin disorder may be related to some 
incident of service the matter must be remanded for a VA 
examination and opinion.  38 C.F.R. § 3.159, McLendon, 20 
Vet. App. 79.  Since the claims file is being returned it 
should be updated to include VA treatment records compiled 
since August 2008.  See 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims file any VA 
medical treatment records pertaining to the 
veteran dating from August 30, 2008.  If no 
such records exist, that fact should be 
noted in the claims file.  Also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course of 
this remand provided that any necessary 
authorization forms are completed.  

2.  Schedule the veteran for appropriate 
examination(s) regarding his claim for 
service connection for a skin disorder.  The 
claims file MUST be made available to, and 
reviewed by, the examiner(s), and the 
examiner(s) must note in the ensuing report 
that the claims file was reviewed.  The 
examiner is particularly requested to note 
the physician's remarks on the August 1970 
Report of Medical Examination and the August 
1970 Report of Medical History regarding an 
exfoliating skin disorder.  All indicated 
tests must be performed, and all findings 
reported in detail.  

The examiner is specifically requested to 
opine as to whether there is at least a 50 
percent probability or greater that a 
current skin disorder is related to service 
or any incident thereof, including exposure 
to Agent Orange.  A complete rationale for 
this opinion must be set forth in the 
examination report.

3.  After any further development deemed 
necessary, readjudicate the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


